DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6, 8, 10-11, 16 and 19 are objected to because of the following informalities:
The phrase “the discontinuities” in line 1 of claim 3 and line 1 of claim 16 should be changed to the phrase “the at least one discontinuity”.
In line 2 of claim 6, the unit of “nm” should be added after the number “5”.
In line 2 of claim 8, the unit of “nm” should be added after the number “4”.
The term “film” in line 2 of claim 10 and line 2 of claim 11 should be changed to the term “layer”.
The phrase “at least about 1 micron” in line 3 of claim 10 and line 3 of claim 11 should be changed to the phrase “1 micron”.
In line 2 of claim 19, the unit of “nm” should be added after the number “5”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article titled “A highly stretchable and transparent silver nanowire/thermoplastic polyurethane film strain sensor for human motion monitoring” by Wang et al.

Regarding claim 1, Wang discloses a strain sensor comprising a composite film of a strain sensor (pg. 2), wherein the composite film comprises an AgNW film disposed on a TPU film (pg. 2) and wherein the composite film has a Rs of 53.2 Ω sq-1 (pg. 3).
The AgNW/TPU composite film for the strain sensor reads on the claimed composite film. AgNW film reads on the claimed discontinuous silver-based functional film. Figure 1 shows a grid pattern formed of the AGNW film. This reads on the AgNW film being discontinuous. The TPU film reads on the claimed over-layer. 

Regarding claim 7, Wang discloses the composite film comprises an AgNW film disposed on a TPU film (pg. 2).
The AgNW film reads on the claimed discontinuous silver-based functional film being a single silver-based functional layer.

Regarding claim 13, Wang discloses a strain sensor comprising a composite film of AgNW film disposed on a TPU film (pg. 2) and wherein the composite film has a Rs of 53.2 Ω sq-1 (pg. 3).

Regarding claim 20, Wang discloses a method comprising rod coating a AgNW solution on a glass substrate to form an AgNW film (pg. 2), pouring a TPU solution over the AgNW film followed by heating in an oven to form a TPU film (pg. 2) and peeling off the glass substrate to form a AgNW/TPU composite film (pg. 2).
The method for forming the AgNW/TPU composite film reads on the claimed method of forming a composite film. The AgNW/TPU composite film for the strain sensor reads on the claimed composite film. AgNW film reads on the claimed discontinuous silver-based functional film. Figure 1 shows a grid pattern formed of the AGNW film. This reads on the AgNW film being discontinuous. The TPU film reads on the claimed over-layer. The glass substrate reads on the claimed sacrificial film. The rod coating of a AgNW solution on a glass substrate to form an AgNW film reads on the claimed providing a silver-based functional film attached to a first surface of a sacrificial film. The pouring of a TPU solution over the AgNW film followed by heating in an oven to form a TPU film reads on the claimed conducting a first lamination of an over-layer onto a second surface of the silver-based functional film, wherein the over-layer comprises TPU and wherein the silver-based functional film is between the over-layer and the sacrificial film. The peeling off of the glass substrate to form a AgNW/TPU composite film reads on the claimed conducting a delamination of the silver-based functional film from the sacrificial film to form a discontinuous silver-based functional film attached to the over-layer to form a composite film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over article titled “A highly stretchable and transparent silver nanowire/thermoplastic polyurethane film strain sensor for human motion monitoring” by Wang et al.

Regarding claim 2, Wang does not appear to disclose the composite film comprising at least one discontinuity of the AgNW film being over a length of 1 cm.
However, it would have been obvious to one of ordinary skill in the art to adjust the length of the at least one discontunity to be over 1 cm because one would do so in order to provide a silver-based functional film such as an AgNW film with a desired balance between conductivity and transparency.

Regarding claim 3, Wang does not appear to disclose the composite film comprising at least one discontinuity of the AgNW film having an average gap length of at least about 0.1 microns and not greater than about 100 microns.
However, it would have been obvious to one of ordinary skill in the art to adjust the average gap length of the at least one discontinuity to be at least about 0.1 microns and not greater than about 100 microns because one would do so in order to provide a silver-based functional film such as an AgNW film with a desired balance between conductivity and transparency.

Regarding claim 6, Wang does not appear to disclose the compsite film comprising the average thickness of the AgNW film being at least 5 nm and not greater than about 20 nm.
However, it would have been obvious to one of ordinary skill in the art to adjust the average thickness of the AgNW film to be at least 5 nm and not greater than about 20 nm because one would do in order to provide the desired level of transparency for the AgNW film while not being too thin to affect the level of conductivity.

Regarding claim 8, Wang does not appear to disclose the compsite film comprising the average thickness of the AgNW film being at least 4 nm and not greater than about 20 nm.
However, it would have been obvious to one of ordinary skill in the art to adjust the average thickness of the AgNW film to be at least 4 nm and not greater than about 20 nm because one would do in order to provide the desired level of transparency for the AgNW film while not being too thin to affect the level of conductivity.

Regarding claim 9, Wang does not appear to disclose the composite film comprising the TPU film having an average thickness of at least about 0.015 mm and not greater than about 3 mm.
However, it would have been obvious to one of ordinary skill in the art to adjust the average thickness of the TPU film to be at least about 0.015 mm and not greater than about 3 mm because one would do so in order to provide a TPU film that has good strength and durability while not being too thick to impair its flexibility and transparency.

Regarding claim 10, Wang discloses the composite film comprising an AgNW film disposed on a TPU film (pg. 2).
The surface of the TPU film in contact with the AgNW film reads on the claimed first surface.
Wang does not appear to disclose the average surface roughness of the first surface being at least about 1 microns and not greater than about 200 microns.
However, it would have been obvious to one of ordinary skill in the art to adjust the average surface roughness of the first surface to be at least about 1 microns and not greater than about 200 microns because one would do so in order to provide improved adhesion of the surface to another layer while not being too rough to impair the transparency of the TPU film.

Regarding claim 11, Wang discloses the composite film comprising an AgNW film disposed on a TPU film (pg. 2).
The surface of the TPU film not in contact with the AgNW film reads on the claimed second surface.
Wang does not appear to disclose the average surface roughness of the second surface being at least about 1 microns and not greater than about 200 microns.
However, it would have been obvious to one of ordinary skill in the art to adjust the average surface roughness of the second surface to be at least about 1 microns and not greater than about 200 microns because one would do so in order to provide improved adhesion of the surface to another layer while not being too rough to impair the transparency of the TPU film.

Regarding claim 12, Wang does not appear to disclose the composite film comprising an average thickness of at least about 0.03 mm and not greater than about 2 mm.
However, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the composite film to be at least 0.03 mm and not greater than 2 mm because doing so would provide the desired thickness and durability for the composite film while not being too thick to impair the flexibility and transparency.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over article titled “A highly stretchable and transparent silver nanowire/thermoplastic polyurethane film strain sensor for human motion monitoring” by Wang et al in view of Atashbar et al (US 2018/0149531).

Wang is relied upon as described above.

Regarding claim 4, Wang does not appear to explicitly disclose the composite film comprising the discontinuous silver-based functional film comprising an irregular distribution of discontinuities.

However, Atashbar discloses a strain sensor comprising a composite ink coupled to a stretchable substrate in a variety of different configurations (paragraph [0025]) and wherein the composite ink comprises silver nanowire (paragraph [0022]).
Atashbar does not appear to disclose the strain sensor comprising the configuration of the composite ink being irregular.
However, it would have been obvious to one of ordinary skill in the art to adjust the configuration of the composite ink to be irregular because one would do so in order to provide the desired level of transparency and conductivity for the strain sensor.

It would have been obvious to one of ordinary skill in the art having the teachings of Wang and Atashbar before him or her, to modify the composite film of Wang to include the configuration of the composite ink of Atashbar for the AgNW film because having the required configuration for the composite ink provides the desired level of transparency and conductivity for the strain sensor.

Regarding claim 5, Wang do not appear to explicitly disclose the composite film comprising the discontinuous silver-based functional film comprising an regular distribution of discontinuities.

However, Atashbar discloses a strain sensor comprising a composite ink coupled to a stretchable substrate in a variety of different configurations (paragraph [0025]), wherein the configurations are either a straight line or wavy line (paragraph [0025]) and wherein the composite ink comprises silver nanowire (paragraph [0022]).
	The straight line or wavy line configuration reads on the claimed regular distribution of discontinuities.

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (EP 3 364 728) in view of the article titled “A highly stretchable and transparent silver nanowire/thermoplastic polyurethane film strain sensor for human motion monitoring by Wang et al.

Regarding claim 14, Nakajima discloses a wiring film comprising a wiring layer (Fig. 2 #13; paragraph [0035]), a sensor (Fig. 2 #20; paragraph [0031] and an extensible film (Fig. 2 #12; paragraph [0031]) from top to bottom .
The extensible film reads on the claimed first substrate. The wiring layer reads on the claimed second substrate overlying the over-layer.

Nakajima does not appear to explicitly disclose a discontinuous silver-based functional film overlying the first substrate, an over-layer comprising TPU and overlying the discontinuous silver-based functional film and the laminate comprising an R/sq value of at least 30 Ohm/sq.

However, Wang discloses a strain sensor comprising a composite film of a strain sensor (pg. 2), wherein the composite film comprises an AgNW film disposed on a TPU film (pg. 2) and wherein the composite film has a Rs of 53.2 Ω sq-1 (pg. 3).
The AgNW/TPU composite film for the strain sensor reads on the claimed composite film. AgNW film reads on the claimed discontinuous silver-based functional film. Figure 1 shows a grid pattern formed of the AGNW film. This reads on the AgNW film being discontinuous. The TPU film reads on the claimed over-layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Nakajima and Wang before him or her, to modify the wiring film of Nakajima to include the strain sensor of Wang for the sensor of Nakajima because having the required strain sensor provides superior stretchability and adjustable conductivity and transparency (pg. 2 of Wang).

Regarding claim 15, Wang does not appear to disclose the composite film comprising at least one discontinuity of the AgNW film being over a length of 1 cm.
However, it would have been obvious to one of ordinary skill in the art to adjust the length of the at least one discontunity to be over 1 cm because one would do so in order to provide a silver-based functional film such as an AgNW film with a desired balance between conductivity and transparency.

Regarding claim 16, Wang does not appear to disclose the composite film comprising at least one discontinuity of the AgNW film having an average gap length of at least about 0.1 microns and not greater than about 100 microns.
However, it would have been obvious to one of ordinary skill in the art to adjust the average gap length of the at least one discontinuity to be at least about 0.1 microns and not greater than about 100 microns because one would do so in order to provide a silver-based functional film such as an AgNW film with a desired balance between conductivity and transparency.

Regarding claim 19, Wang does not appear to disclose the compsite film comprising the average thickness of the AgNW film being at least 5 nm and not greater than about 20 nm.
However, it would have been obvious to one of ordinary skill in the art to adjust the average thickness of the AgNW film to be at least 5 nm and not greater than about 20 nm because one would do in order to provide the desired level of transparency for the AgNW film while not being too thin to affect the level of conductivity.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (EP 3 364 728) in view of the article titled “A highly stretchable and transparent silver nanowire/thermoplastic polyurethane film strain sensor for human motion monitoring by Wang et al in further view of Atashbar et al (US 2018/0149531).

Nakajima and Wang are relied upon as described above.

Regarding claim 17, Nakajima and Wang do not appear to explicitly disclose the composite film comprising the discontinuous silver-based functional film comprising an irregular distribution of discontinuities.

However, Atashbar discloses a strain sensor comprising a composite ink coupled to a stretchable substrate in a variety of different configurations (paragraph [0025]) and wherein the composite ink comprises silver nanowire (paragraph [0022]).
Atashbar does not appear to disclose the strain sensor comprising the configuration of the composite ink being irregular.
However, it would have been obvious to one of ordinary skill in the art to adjust the configuration of the composite ink to be irregular because one would do so in order to provide the desired level of transparency and conductivity for the strain sensor.

It would have been obvious to one of ordinary skill in the art having the teachings of Nakajima, Wang and Atashbar before him or her, to modify the composite film of Nakajima and Wang to include the configuration of the composite ink of Atashbar for the AgNW film because having the required configuration for the composite ink provides the desired level of transparency and conductivity for the strain sensor.

Regarding claim 18, Nakajima and Wang do not appear to explicitly disclose the composite film comprising the discontinuous silver-based functional film comprising an regular distribution of discontinuities.

However, Atashbar discloses a strain sensor comprising a composite ink coupled to a stretchable substrate in a variety of different configurations (paragraph [0025]), wherein the configurations are either a straight line or wavy line (paragraph [0025]) and wherein the composite ink comprises silver nanowire (paragraph [0022]).
	The straight line or wavy line configuration reads on the claimed regular distribution of discontinuities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785